 



Exhibit 10.27
August 23, 2007
Mr. Lawrence Molloy
5260 Harvest Glen Drive
Glen Allen, VA 23059
Dear Chip,
          PetSmart is always looking to hire the best people, and we believe you
would be a great fit for our Senior Vice President and Chief Financial Officer
position. We also know it is our people who make the difference and ensure the
continuing success of our company. That is why we are excited to officially
offer this position to you.
          If you decide to accept our offer, your tentative start date will be
Monday, September 24, 2007. Once you accept, your appointment would require
action by the company Board of Directors which we would seek through a unanimous
written consent. We will advise you when that is obtained.
          At that point, you should plan to report to the receptionist in our
lobby at 8:30 a.m. on Monday, September 24, 2007.

  1.   As Senior Vice President and Chief Financial Officer, you will work at
19601 N. 27th Avenue, Phoenix, AZ 85027, and perform the duties customarily
associated with this position, including but not limited to such duties as may
be assigned to you by Philip Francis, Chief Executive Officer and others as
appropriate. Of course, the Company may change your position, duties, and work
location from time to time, as it deems necessary.     2.   This is a grade
level 62 position, and your initial base salary will be $350,000.00 per year,
less standard deductions and withholdings, paid biweekly.     3.   You are
eligible to participate in the Executive Short Term Incentive Plan (“ESTIP”).
Your target incentive is 50% of your actual earned salary for the Fiscal Year.
For Fiscal Year 2007, you will be paid the greater of your prorated actual
earned bonus or $100,000.00. In order to be eligible for this bonus, we require
you still be employed with PetSmart at the end of the fiscal year or as
designated by the ESTIP document. PetSmart may modify compensation and benefits
from time to time, as it deems necessary and Board approval is necessary prior
to any bonus award.     4.   After commencement of your employment with
PetSmart, Inc. and subject to your appointment by the Board, you will be
eligible to receive an equity grant with a value equal to approximately
$646,500.00 for 2007. This value is equal to a full year 2007 grant. This grant
will be composed of a mix of stock options and restricted stock. The number of
shares you receive will be based on the closing market value of PetSmart stock
on the date of grant and the current binomial value utilized by the company. The
strike price of the stock option portion of the grant is not determined by the
hire date but by the grant date approved by the Board or its delegee. For you,
that date will be September 1, 2007, or your first day of employment, whichever
is later. This grant will vest and be otherwise governed by the terms of the
Company’s Equity Incentive Plan. In accordance with the Equity Incentive

 



--------------------------------------------------------------------------------



 



      Plan, you may receive annual equity grants subject to Board approval. The
Company reserves the right to modify, amend, or withdraw the Plan.     5.   You
will receive relocation benefits for your move from Glen Allen, Virginia, to the
Phoenix, Arizona, metropolitan area, under the terms of the PetSmart Officer
Relocation Policy. You understand and agree that if you voluntarily terminate
employment or are terminated for cause prior to the expiration of the two-year
period, you must repay 100% of all relocation expenses previously reimbursed or
paid by PetSmart if you leave during the first year, and all incurred costs on a
prorated basis during the second year. Any sums you owe under this agreement may
be deducted from your final paycheck or from any other sums otherwise payable to
you by PetSmart.     6.   In addition to your salary and incentive compensation,
you will be eligible for the following Company benefits consistent with Company
policy: 160 hours of vacation per year as well as health, life and disability
insurance pursuant to the PetSmart, Inc. SmartChoices Benefits Plan. You are
eligible for these benefits on the first day of the month following your hire
date. Details about these benefits are provided in the Associate Handbook and
Summary Plan Descriptions. You will also be eligible to participate in the
Company’s 401(k), Employee Stock Purchase Plan, Deferred Compensation Plan and
Executive Choice Program, as may be modified from time to time with the approval
of the Company’s Board of Directors. The Executive Choice Program offers
benefits up to an annual value of $20,000, which includes reimbursement for
expenses related to financial and estate planning, tax preparation and insurance
supplements. This benefit is prorated in the first year of employment. In
addition, you are eligible for the annual Executive Physical Program. Details
and eligibility on these plans are attached. The Company reserves the right to
modify your compensation and benefits from time to time, as it deems necessary.
    7.   You will be expected to abide by all of the Company’s policies and
procedures. As a further condition of your employment, you agree to refrain from
any unauthorized use or disclosure of the Company’s proprietary or confidential
information or materials. You also agree to sign and comply with the Company’s
Confidentiality Agreement, Non-Compete Agreement, and Code of Business and
Ethics and Policies. By accepting this offer, you are representing that you are
not a party to any agreement (e.g., a non-compete) with any third party or prior
employer, which would conflict with or inhibit your performance of your duties
with PetSmart.     8.   In the event of a dissolution, liquidation or sale of
substantially all of the assets of the Company or a merger or consolidation in
which the Company is not the surviving corporation and where your employment is
terminated as a result of this change of control all of your non-vested equity
will become vested pursuant to the Amended and Restated Executive Change in
Control and Severance Benefit Plan (“ECC Plan”). Further details regarding this
change will be included in your stock option grant, which will be issued to you
after your employment begins. Upon your acceptance of this offer of employment
and your appointment by the Board of Directors, this will serve as your official
notice that you will be a Participant in the ECC Plan upon your first date of
employment with the company.     9.   Either you or the Company may terminate
your employment relationship at any time for any reason whatsoever, with or
without cause or advance notice. If the Company terminates your employment
without cause at any time after the first year of employment, the Company will
pay you, as the only severance compensation, a cash payment in the amount of 18
months of your base salary, subject to standard payroll deductions and
withholdings, or as otherwise provided in the ECC Plan. If a termination without
cause take place during the first year that benefit is reduced by 50%. If you
resign or your employment is terminated for cause, all compensation and benefits
will cease immediately and you will receive no severance benefits.

 



--------------------------------------------------------------------------------



 



  10.   This letter constitutes the complete, final and exclusive embodiment of
the entire agreement between you and PetSmart with respect to the terms and
conditions of your employment. In entering this agreement, neither party is
relying on any promise or representation, written or oral, other than those
expressly contained herein, and this agreement supersedes any other such
promises, representations or agreements.         The terms set forth in this
letter may not be amended or modified except in a written agreement signed by
you and a duly authorized Company officer. As required by law, this offer of
employment is subject to proof of your right to work in the United States. This
offer is also subject to your submitting to a mandatory drug test, the
completion of a background check, the results of which must be satisfactory to
the Company, in its sole discretion, and your appointment by the company Board
of Directors. The results of the drug test or the background check may, at the
Company’s sole discretion, disqualify you from employment with the Company.    
11.   To ensure rapid and economical resolution of any disputes which may arise
under this agreement and any disputes relating to your employment, you and the
Company agree that any and all disputes or controversies of any nature
whatsoever, regarding the interpretation, performance, enforcement or breach of
the Agreement, or your employment with PetSmart shall be resolved in Phoenix,
Arizona, by confidential, final and binding arbitration (rather than trial by
jury or court or resolution in some other forum) under the then existing rules
of the American Arbitration Association.

          We are looking forward to you accepting our offer as described above.
Please sign below and at your earliest convenience return this letter to:
Francesca Spinelli, SVP People 19601 N. 27th Avenue, Phoenix, Arizona 85027. If
you prefer to fax a copy prior to sending the hard copy, you may fax it to
623-580-6164. I look forward to our being able to recommend that our Board
appoint you to this position and to you joining the PetSmart team. I am
confident you will find challenge, satisfaction, and opportunity at PetSmart.

             
 
      Very truly yours,      
 
      PetSmart, Inc.    
 
           
 
      /s/ Francesca Spinelli    
 
           
 
      Francesca Spinelli    
 
      Senior Vice President, People    
 
           
Agreed and Accepted:
           
 
           
/s/ Lawrence P Molloy
           
 
Lawrence Molloy
           
 
           
8/24/07
           
 
Date
           

 